Citation Nr: 1820250	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Because the Veteran is a relative of employees at the Muskogee RO, his appeal has been transferred to the jurisdiction of the RO in St. Paul, Minnesota.


FINDING OF FACT

The most probative and persuasive evidence of record establishes that the Veteran's COPD, which was diagnosed in 1997, did not have its onset in service and was not otherwise etiologically related to active duty, including gas mask training during boot camp or the single episode of acute respiratory disease in November 1961.


CONCLUSION OF LAW

The criteria for establishing service connection for COPD are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Service Connection

The Veteran seeks service connection for COPD.  He asserts that his disability began in November 1961 when he was treated in service at Camp Carson, Colorado, for acute respiratory disease.  In correspondence received in March 2014 with his notice of disagreement and in his August 2014 substantive appeal, he claimed his COPD was caused by gas mask training during boot camp at Fort Leonard Wood, Missouri, which he believed weakened his lungs, making him more susceptible to emphysema and bronchitis and causing the "incident at Camp Carson."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be:  the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records document he was admitted to the U.S. Army Hospital at Fort Carson, Colorado in November 1961 for acute respiratory disease and returned to duty without restrictions two days later.  The remaining service treatment records are silent for complaints, diagnosis, or treatment for chronic lung problems.  On enlistment examination in August 1961 and separation examination in June 1964, his lungs and chest were reported as normal on clinical evaluation and chest x-ray examinations were reported as negative.  In corresponding reports of medical history at enlistment and separation, the Veteran denied currently or ever having asthma, shortness of breath, pain or pressure in his chest, or chronic cough.  He reported having whooping cough as a child without complications.  At separation from service, he indicated there had been no change in his medical condition since his last medical examination in June 1964.

In connection with his claim for service connection, the Veteran reported receiving treatment from C. Polepalle, M.D., for COPD in 1993.  In an August 2013 response to a request for those medical records, Dr. Polepalle indicated the Veteran was "seen [June 1998]; more than 10 years," suggesting the records were not available due to a records retention policy.

In December 2005, the Veteran established care at the Muskogee VA Medical Center (VAMC).  During his initial primary care appointment, he complained of easily getting dyspnea (shortness of breath) on exertion.  He disclosed having pneumonia in 1993 and being told then that he may be developing emphysema.  As a result, he quit smoking at that time.  However, he described gradually increasing dyspnea with exertion, including with one flight of stairs, and gaining 65 pounds since 1993.  He denied any chronic cough or sputum or chest pain, but reported his heart seemed to race with the dyspnea.  The assessment included dyspnea, rule out COPD.  A follow-up primary care record in January 2006 reflects that pulmonary function testing and chest x-ray examination confirmed severe COPD.  The physician prescribed Combivent.

The Veteran was afforded a fee-basis VA respiratory examination in February 2014.  He admitted smoking intermittently between 1956 and 1997 and described his occupational history as retiring at age 62 from his career as a computer software development consultant.  He reported a 1990 onset of his respiratory symptoms, stating he was told he had the beginnings of emphysema and chronic bronchitis and was advised to quit smoking, which he did.  He reported that his symptoms worsened and he was diagnosed with COPD in 1997.  He stated that his VA doctor placed him on Combivent for COPD in 2005.  Following a review of the claims file, physical examination, and diagnostic testing, the diagnosis was COPD.  

The examining physician opined it was less likely than not that the Veteran's COPD was incurred in or caused by military service.  In support of the conclusion, the examiner complained that a "single episode of acute respiratory disease" in November 1961 "would not cause COPD," which was diagnosed 36 years later in 1997.  Instead, the examiner suggested the Veteran's COPD was due to his "history of smoking intermittently between 1956 and 1997."   

During a May 2014 VA primary care visit, the Veteran disclosed he "smoked for years [until] 1993, one [pack per day]."

The AOJ attempted to obtain records of the Veteran's November 1961 hospitalization at Fort Carson U.S. Army hospital, but received a negative response from the National Personnel Records Center (NPRC) in December 2016.

In March 2017, the Veteran presented for another fee-basis VA respiratory examination.  Following a review of the claims file; physical examination; chest x-ray examination, which revealed fibropleural scarring and chronic bronchitic changes; and pulmonary function testing; the diagnosis was COPD and chronic bronchitis.  The examining physician opined it was less likely as not that the Veteran's COPD was incurred in or caused by military service, including his one tear gas exposure.  In support of the conclusion, the examiner detailed that the Veteran's service treatment records did not include evidence of ongoing lung problems during the three years of service after boot camp, and separation examination in June 1964 revealed no lung issues.  Instead, noting the Veteran's history of smoking intermittently between 1956 and 1997 and diagnosis of COPD in 1997, the examiner concluded the record did not support a connection between the Veteran's COPD and military service.

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence is against the claim for service connection for COPD.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the Veteran is not competent to state that either his exposure to tear gas during boot camp or his acute respiratory disease in November 1961 caused his COPD, as such requires some degree of medical expertise, and he has not demonstrated that he has medical training or experience sufficient to render his opinions competent.

Nevertheless, the Board acknowledges the Veteran is competent to describe symptoms of his COPD, such as shortness of breath, and the onset and continuity of such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that non-expert witnesses are competent to report that which they have observed with their own senses).

Considering the Veteran's claim that gas mask training during boot camp caused him to be susceptible to lung disease, including his acute respiratory disease for which he was hospitalized for two days in November 1961 and his COPD, the Board finds that contemporaneous service treatment records do not support the claim.  Again, following his two-day treatment for acute respiratory disease, his service treatment records reflect no further lung problems or symptoms of lung problems.  Instead, at separation examination he denied symptoms such as shortness of breath, chronic cough, and asthma; his lungs were normal on examination; and chest x-ray examination was negative.  In summary, the Veteran's service treatment records weigh against a finding that he had any chronic symptoms of lung problems or a susceptibility to developing lung problems.

Regarding his belief that his COPD diagnosed in 1997 is medically related to gas mask training and acute respiratory disease in 1961, the Veteran did not mention either of these experiences in the context of seeking VA medical treatment for increasing dyspnea symptoms in 2005 or during subsequent treatment, and he did not describe a continuity of respiratory symptoms since separation from service in July 1964.  

Rather, he described his symptoms in the context of his history of pneumonia in 1993 and the warning to stop smoking at that time because he appeared to be developing emphysema.  Notably, while he reported a 41-year history of intermittent smoking from 1956 to 1997 on VA examination in February 2014, he told a treating VA physician in May 2014 that he had smoked one pack of cigarettes per day until he quit in 1993.  Based on these facts, the Board finds the evidence supports the conclusion that the Veteran has had some knowledge that his smoking - whether a daily or intermittent habit for four decades - was a risk factor for developing lung problems.  In addition, the Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability, including the period of approximately 30 years in this case, is a factor that tends to weigh against a claim for service connection for the disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Turning to the medical opinion evidence, the Board finds the opinions of the February 2014 and March 2017 fee-basis examiners to be probative and persuasive in weighing against the claim for service connection because each was based on a review of the claims file and explained why the Veteran's COPD was not related to either the gas mask training or the acute respiratory disease during military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Here, the examining physicians emphasized the acute nature of the Veteran's exposure to tear gas during boot camp and the single episode of acute respiratory disease in 1961 without recurrence during the following three years of service, along with an absence of respiratory symptoms and normal lung findings on separation examination.  

Moreover, the opinions of the examining physicians are internally consistent in that each appeared to attribute the Veteran's COPD diagnosed in 1997 to his long history of smoking.  Here, the Board finds the examiners' opinions are fully supported by the evidence of record.  In this regard, the Board notes that "[t]he most important risk factor for [COPD] is cigarette smoking."  Up To Date Online, MeiLan King Han, MD, et al., "Chronic Obstructive Pulmonary Disease: Definition, Clinical Manifestations, Diagnosis, and Staging" (last updated Jan. 11, 2018) (last visited Mar. 23, 2018).  

Under these circumstances, the Board concludes the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  It follows that the benefits-of-the-doubt doctrine is not applicable in this appeal, and therefore, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


